Title: Samuel L. Osborn to Thomas Jefferson, 28 July 1817
From: Osborn, Samuel L.
To: Jefferson, Thomas


          
            Much Respected Sir,
            Kennebunk,
July 28th 1817.
          
          Pardon a few lines from a person so far below you in abilities and renown. They were sent with the hope of receiving an answer, barely acknowledging the receipt of mine, that I might have something to remember our Jefferson by. I ask for nothing more.—Forgive me, Sir, when I inform you that you have been my political Idol ever since I was twelve years of age.—I have been engaged about seven years past as an Instructor to our dear youth; and, now keep an English & W.I. Goods Store, which requires my attention so much, that I never expect to gratify my eyes with your presence on this side the grave; but I hope ’ere long to behold You with Washington, Franklin & many other worthies in the mansions of Everlasting Peace.—
          
            I Subscribe myself most respectfully, Sir, your devoted friend
            Saml L. Osborn
          
        